DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2022 and 11/04/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 10/14/2022, which are in response to USPTO Office Action mailed 6/14/2022. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-3, 5-10, 12-17 and 19-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
	The claim recites integrate the received sensor data into a set of metadata, the set of metadata comprising stored operational data of the hydrocarbon site; Which recites a step of collecting information from a source (e.g. sensor data from a sensor). Paragraph [0070] of Applicant’s specification refers to “integration” as merely a transformation of data recited at a high degree of generality. Data transformations can generally be performed in the human mind and/or aided by pen & paper (e.g. for example: conversions of units of measurement, derivation of measurements, etc.) Therefore, the limitation represents the abstract idea of a mental process.
aggregate the set of metadata according to one or more criteria, the one or more criteria configured to categorize the received sensor data; Which recites a step of collecting and classifying information. Paragraph [0016] of Applicant’s Specification defines “aggregation” as a process of inferring characteristics of data. Inference is a concept that can be performed in the mind. For example, a person may mentally determine additional facts and/or information given a set of conditions and previous trends and data. Additionally, the term “categorize” is considered to be an observation or evaluation which are considered concepts performed in the mind. For example, a person may mentally sort information into different categorizes based on criteria.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. “a control system”, “one or more edge devices”, “a processing circuit”, “a plurality of sensors”. None of the claim elements preclude the steps from practically being performed in the mind. 
Claim 1 recites the following additional elements:
“a control system”, “one or more edge devices”, “a processing circuit”, “a plurality of sensors” all of which amount to generic computer components recited at a high degree of generality and do not provide a practical application nor do they provide significantly more than the abstract idea of a mental process.
receive sensor data from a plurality of sensors; which encompasses a step of mere data gathering (e.g. receiving data is a step of gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
wherein aggregating the set of metadata comprises: creating at least one of a dictionary or lexicon configured to determine relationships within the set of metadata; Which encompasses a step of selecting a particular data source to be manipulated (e.g. data dictionaries and/or lexicons are data sources), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
mapping disparate representations using the at least one of the created dictionary or created lexicon. Which encompasses a step of selecting a particular data source to be manipulated (e.g. data dictionaries and/or lexicons are data sources), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
adjust operation of the one or more edge devices based on the aggregated set of metadata. which encompasses a step of selecting a particular data source or type of data to be manipulated (e.g. edge devices are data sources being manipulated), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Therefore, the claim as recited essentially comprises collecting and transforming received data according to particular criteria applied to a generic computer environment for a particular field of use. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.06(f). As such, the claim is directed to the abstract idea of a mental process.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception.
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
receive sensor data from a plurality of sensors; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of receiving or transmitting data over a network (e.g. receiving sensor data is a step of receiving data) as described in MPEP 2106.05(d)(II)(i).
mapping disparate representations using the at least one of the created dictionary or created lexicon. the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of arranging a hierarchy of groups (e.g. disparate representations represent groupings) as described in MPEP 2106.05(d)(II)(vi).
adjust operation of the one or more edge devices based on the aggregated set of metadata. the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of electronic recordkeeping (e.g. adjusting operation is updating information) as described in MPEP 2106.05(d)(II)(iii).
Based on the above, the claim is not patent eligible.

Regarding dependent claim 2,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 2 recites the step of: identifying one or more connected devices based on the aggregated set of metadata and the one or more criteria; Which encompasses a step of selecting a particular data source to be manipulated (e.g. aggregated metadata is a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
adjusting the operation of the one edge devices based on aggregated set of metadata and a set of information received from at least one of the one or more connected devices. which encompasses a step of selecting a particular data source or type of data to be manipulated (e.g. edge devices are data sources being manipulated), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
	identifying one or more connected devices based on the aggregated set of metadata and the one or more criteria; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of receiving or transmitting data over a network (e.g. receiving information about connected devices is a step of receiving data) as described in MPEP 2106.05(d)(II)(i).
	adjusting the operation of the one edge devices based on aggregated set of metadata and a set of information received from at least one of the one or more connected devices. the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of receiving or transmitting data over a network (e.g. receiving a set of information is a step of receiving data) as described in MPEP 2106.05(d)(II)(i).
Based on the above, the claim is not patent eligible.

Regarding dependent claim 3,
Claim 3 depends upon Claim 1, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 3 additionally recites the step of: 
wherein: the integrated sensor data is a first subset of the metadata and the operational data is a second subset of the metadata; Which encompasses a step of selecting a particular type of data to be manipulated (e.g. integrated sensor data and operational data are types of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
aggregating the set of metadata according to the one or more criteria comprises: determining relationships between the first subset of the metadata and the second subset of the metadata.  Which encompasses a step of selecting a particular type of data to be manipulated (e.g. first and second subsets are types of data being manipulated), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
mapping at least part of the first subset of the metadata to at least part of the second subset of the metadata. Which encompasses a step of selecting a particular type of data to be manipulated (e.g. first and second subsets are types of data being manipulated), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Based on the above, the claim is not patent eligible.

Regarding dependent claim 5,
Claim 5 depends upon Claim 3, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 5 further recites the limitations which are found to represent insignificant, extra-solution activity: wherein the at least one of the created dictionary or created lexicon comprises categories that combine the criteria into one or more of the categories. Which encompasses a step of selecting a particular data source to be manipulated (e.g. data dictionaries and/or lexicons are data sources), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
wherein the at least one of the created dictionary or created lexicon comprises categories that combine the criteria into one or more of the categories. The limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of arranging a hierarchy of groups (e.g. disparate representations represent groupings) as described in MPEP 2106.05(d)(II)(vi).
Based on the above, the claim is not patent eligible.




Regarding dependent claim 6,
Claim 6 depends upon Claim 1, as such claim 6 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 6 additionally recites the step of: wherein receiving sensor data from the plurality of sensors comprises receiving data from at least one of a field controllers or a hydrocarbon site device. Which encompasses a step of mere data gathering (e.g. receiving sensor data is a step of gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
wherein receiving sensor data from the plurality of sensors comprises receiving data from at least one of a field controllers or a hydrocarbon site device. The limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of receiving or transmitting data over a network (e.g. receiving sensor data is a step of receiving data) as described in MPEP 2106.05(d)(II)(i).
Based on the above, the claim is not patent eligible.






Regarding dependent claim 7,
Claim 7 depends upon Claim 1, as such claim 7 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 7 additionally recites the step of: wherein aggregating the set of metadata according to the one or more criteria comprises using heuristics and a prior information of register contents to automatically infer one or more characteristics of the set of metadata. Which recites a step of collecting and classifying information. Paragraph [0016] of Applicant’s Specification defines “aggregation” as a process of inferring characteristics of data. Inference is a concept that can be performed in the mind. For example, a person may mentally determine additional facts and/or information given a set of conditions and previous trends and data. 
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.06(f). As such, the claim is directed to the abstract idea of a mental process.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception.
Based on the above, the claim is not patent eligible.

Regarding dependent claim 8,
Claim 8 depends upon Claim 1, as such claim 8 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 8 additionally recites the step of: wherein the processing circuit is further configured to perform an automatic scan to detect the one or more connected devices or one on or more criteria or a combination of the one or more connected devices and the one or more criteria. Which encompasses a step of mere data gathering (e.g. detecting data is a step of gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).


Regarding claims 2-3 and 5-8,
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.


Regarding claims 9-10 and 12-15,
	Claims 9-10 and 12-15 recite subject matter identical to that of claims 1, 3 and 5-8 directed to a computer program product and are rejected under similar rationale.
	Claim 9 recites the following additional elements: “a computer readable media”, “one or more processors”, “memory storing instructions” all of which amount to generic computer components recited at a high degree of generality and do not provide a practical application nor do they provide significantly more than the abstract idea of a mental process.
	identify one or more connected devices based on the aggregated set of metadata and the one or more criteria; Which encompasses a step of selecting a particular data source to be manipulated (e.g. aggregated metadata is a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
	Therefore, the claim is ineligible.

Regarding claims 16-17 and 19-20,
Claims 16-17 and 19-20 recite subject matter identical to that of claims 9-10 and 12-13 directed to a method or process and are rejected under similar rationale.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 9, 13, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RANGARAJAN et al. (US PGPUB No. 2020/0182036; Pub. Date: Jun. 11, 2020).

Claim(s) 1-3, 6, 9-10, 13, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RANGARAJAN et al. (US PGPUB No. 2020/0182036; Pub. Date: Jun. 11, 2020) in view of Tabuchi et al. (US PGPUB No. 2019/0244129; Pub. Date: Aug. 8, 2019).
Regarding independent claim 1,
RANGARAJAN discloses a control system for aggregating metadata at hydrocarbon site, the control system comprising one or more edge devices, wherein at least one of the one or more edge devices comprises a processing circuit configured to: receive sensor data from a plurality of sensors; See FIG. 3 and Paragraphs [0039]-[0040], (Disclosing a method for managing oilfield activity. FIG. 3 illustrates an oilfield production field depicted using tanks, vessels and other machinery used to extract and process hydrocarbons. An on-site computer may gather sensor data and make that data available to a remote operating center. Note [0042] wherein each well or flow line can be equipped with sensors to measure and transmit data such as pressure, temperature, flowrate and on/off status of equipment, i.e. receiving sensor data from a plurality of sensors (e.g. one or more edge devices).)
integrate the received sensor data into a set of metadata, the set of metadata comprising stored operational data of the hydrocarbon site; See Paragraph [0046], (Physical sensors are sensors configured to measure parameters of oilfield operation. Virtual sensors represent mathematical models that produce output measures comparable to the physical sensor based on inputs from other systems including physical sensors and/or actuators.) See Paragraph [0048], (The disclosed virtual sensor network comprises a collection of virtual sensors integrated using control algorithms to provide more reliable collection and output of sensor parameters, i.e. integrating sensor data into a set of metadata.) Note [0069] wherein the field sensor API stores field sensor information for later retrieval, i.e. operational data.
The examiner notes that Paragraph [0088] of Applicant's Specification defines metadata as comprising sensor data and stored operational data. Therefore, the field sensor data stored by the field sensor API and information from virtual sensors represent metadata as defined by Applicant's Specification.
aggregate the set of metadata according to one or more criteria, the one or more criteria configured to categorize the received sensor data; See Paragraph [0066], (The disclosed Intelligent Edge Appliance performs data aggregation. The appliance collects information from all identified intelligent gateway devices via the gateway sensor API.) See Paragraph [0068], (The intelligent edge appliance receives inputs via the field sensor API and incorporates said input into its deep learning data which include: the capacity of facilities to produce, collect, process, store, and transport the production from the wells; local weather information; transportation limitations on moving rigs and equipment; transportation limitations on gas and oil pipelines and railcar traffic; facility design including engineering design, detailed design, construction, transportation, installation, conformance testing, etc., i.e. aggregating metadata according to one or more criteria.)  See Paragraphs [0100]-[0101], (The disclosed virtual sensor network includes a plurality of virtual sensors having a model type, at least one input parameters and at least one output parameter integrated into a virtual sensor network. Virtual sensor integration comprises determining applicable model types for a plurality of virtual sensors and corresponding accuracy, i.e. categorizing the received sensor data (e.g. by determining a model type for the virtual sensor).)
and adjust operation of the one or more edge devices based on the aggregated set of metadata. See Paragraph [0055], (The method may monitor and control individual virtual sensors. For example, a backup virtual sensor may be activated if it is determined that output parameters of an initial virtual sensor fall outside of a predetermined deviation from a projected output. If any individual input or output parameter is out of the respective range of the input or output space, an alarm may be sent and the system may perform any corrective measures to maintain values of input or output parameters in the valid range to maintain operation, i.e. adjusting operation of one or more edge devices (e.g. the virtual sensors) based on the aggregated set of metadata (the corrections are made according to sensor data).)
RANGARAJAN does not disclose the step wherein aggregating the set of metadata comprises: creating at least one of a dictionary or lexicon configured to determine relationships within the set of metadata; 
and mapping disparate representations using the at least one of the created dictionary or created lexicon;
Tabuchi discloses the step wherein aggregating the set of metadata comprises: creating at least one of a dictionary or lexicon configured to determine relationships within the set of metadata; See Paragraph [0076], (Disclosing a data orchestration platform for ingesting raw data over a network. The system comprises using a data interpretation dictionary configured to analyze an incoming set of raw data. The data interpretation dictionary may include a database, index, repository or other lexical resource configured to decipher, define, translate, clarify or otherwise extract meaning from raw data. The data interpretation dictionary is used to identify one or more corresponding attributes that define, characterize or contextualize a particular set of raw data, i.e. creating at least a dictionary or lexicon configured to determine relationships within the set of metadata (e.g. a correspondence of attributes is a relationship).)
and mapping disparate representations using the at least one of the created dictionary or created lexicon; See Paragraph [0076], (Identified attributes are mapped to the corresponding set of raw data in order to compile a data package including both the original set of raw data as well as the identified attributes attached as metadata, i.e. mapping disparate representations (e.g. raw data and identified attributes are disparate representations) using the dictionary/lexicon (e.g. the data interpretation dictionary).)
RANGARAJAN and Tabuchi are analogous art because they are in the same field of endeavor, sensor data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of RANGARAJAN to include the method of mapping data attributes via a data interpretation dictionary as disclosed by Tabuchi. Paragraph [0082] of Tabuchi discloses that the method of data orchestration platform management is able to automatically determine AI logic units to process specific sets of data in order to promote flexibility of the data orchestration platform, thereby eliminating the need for manual device configuration.

Regarding dependent claim 2,
As discussed above with claim 1, RANGARAJAN-Tabuchi discloses all of the limitations.
	RANGARAJAN further discloses the step of identifying one or more connected devices based on the aggregated set of metadata and the one or more criteria; See Paragraph [0066], (The disclosed Intelligent Edge Appliance performs data aggregation. The appliance collects information from all identified intelligent gateway devices via the gateway sensor API, i.e. identify one or more connected devices based on the aggregated set of metadata and one or more criteria (e.g. the collected virtual sensor data), stores the information for later retrieval and provides extra compute capacity for deep learning.)
and adjusting the operation of the one edge devices based on aggregated set of metadata and a set of information received from at least one of the one or more connected devices. See Paragraph [0055], (The method may monitor and control individual virtual sensors. For example, a backup virtual sensor may be activated if it is determined that output parameters of an initial virtual sensor fall outside of a predetermined deviation from a projected output. If any individual input or output parameter is out of the respective range of the input or output space, an alarm may be sent and the system may perform any corrective measures to maintain values of input or output parameters in the valid range to maintain operation, i.e. adjusting operation of one or more edge devices (e.g. the virtual sensors) based on the aggregated set of metadata (the corrections are made according to sensor data).)

Regarding dependent claim 3,
As discussed above with claim 1, RANGARAJAN-Tabuchi discloses all of the limitations.
	RANGARAJAN further discloses the step wherein: the integrated sensor data is a first subset of the metadata and the operational data is a second subset of the metadata; See Paragraph [0046], (Physical sensors are sensors configured to measure parameters of oilfield operation, i.e. operational data. Virtual sensors represent mathematical models that produce output measures comparable to the physical sensor based on inputs from other systems including physical sensors and/or actuators, i.e. integrated sensor data.)
aggregating the set of metadata according to the one or more criteria comprises: determining relationships between the first subset of the metadata and the second subset of the metadata. See Paragraph [0109], (The method is configured to select parameters of a set of physical sensors based on characteristics of the virtual sensor system in order to establish a virtual sensor process model indicative of interrelationships between one or more sensing parameters and the plurality of measured parameters.
	Tabuchi further discloses mapping at least part of the first subset of the metadata to at least part of the second subset of the metadata. See Paragraph [0105], (Orchestration hub 920 may map raw data with a set of device attribute data (i.e. a first subset of metadata) and a set of connection data (i.e. a second subset of metadata) to facilitate interpretation of said raw data.
RANGARAJAN and Tabuchi are analogous art because they are in the same field of endeavor, sensor data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of RANGARAJAN to include the method of mapping data attributes via a data interpretation dictionary as disclosed by Tabuchi. Paragraph [0082] of Tabuchi discloses that the method of data orchestration platform management is able to automatically determine AI logic units to process specific sets of data in order to promote flexibility of the data orchestration platform, thereby eliminating the need for manual device configuration.


Regarding dependent claim 6,
As discussed above with claim 1, RANGARAJAN-Tabuchi discloses all of the limitations.
	RANGARAJAN further discloses the step wherein receiving sensor data from the plurality of sensors comprises receiving data from at least one of a field controllers or a hydrocarbon site device. See Paragraph [0039]-[0040], (The method and system is directed to obtaining data relating to an oilfield production field having machinery used to extract and process hydrocarbons as illustrated in FIG. 3. Data may include measurements of bottom hole pressure, tubing head pressure, run status of pumps and compressors, pressure data, temperature and flow rates, tank levels, pipeline flows and pressures, etc.
The examiner notes that the step " at least one of a field controllers or a hydrocarbon site device " is optional due to the use of the terms “at least one of” and "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.

Regarding independent claim 9,
RANGARAJAN discloses a computer readable media for aggregating metadata at hydrocarbon site comprising a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, causes the one or more processors to perform operations comprising: receive sensor data from a plurality of sensors; See FIG. 3 and Paragraphs [0039]-[0040], (Disclosing a method for managing oilfield activity. FIG. 3 illustrates an oilfield production field depicted using tanks, vessels and other machinery used to extract and process hydrocarbons. An on-site computer may gather sensor data and make that data available to a remote operating center. Note [0042] wherein each well or flow line can be equipped with sensors to measure and transmit data such as pressure, temperature, flowrate and on/off status of equipment, i.e. receiving sensor data from a plurality of sensors.)
integrate the received sensor data into a set of metadata, the set of metadata comprising stored operational data of the hydrocarbon site; See Paragraph [0046], (Physical sensors are sensors configured to measure parameters of oilfield operation. Virtual sensors represent mathematical models that produce output measures comparable to the physical sensor based on inputs from other systems including physical sensors and/or actuators.) See Paragraph [0048], (The disclosed virtual sensor network comprises a collection of virtual sensors integrated using control algorithms to provide more reliable collection and output of sensor parameters, i.e. integrating sensor data into a set of metadata.) Note [0069] wherein the field sensor API stores field sensor information for later retrieval.
The examiner notes that Paragraph [0088] of Applicant's Specification defines metadata as comprising sensor data and stored operational data. Therefore, the field sensor data stored by the field sensor API and information from virtual sensors represent metadata as defined by Applicant's Specification.
aggregate the set of metadata according to one or more criteria, the one or more criteria configured to categorize the received sensor data; See Paragraph [0066], (The disclosed Intelligent Edge Appliance performs data aggregation. The appliance collects information from all identified intelligent gateway devices via the gateway sensor API.) See Paragraph [0068], (The intelligent edge appliance receives inputs via the field sensor API and incorporates said input into its deep learning data which include: the capacity of facilities to produce, collect, process, store, and transport the production from the wells; local weather information; transportation limitations on moving rigs and equipment; transportation limitations on gas and oil pipelines and railcar traffic; facility design including engineering design, detailed design, construction, transportation, installation, conformance testing, etc., i.e. aggregating metadata according to one or more criteria.)  See Paragraphs [0100]-[0101], (The disclosed virtual sensor network includes a plurality of virtual sensors having a model type, at least one input parameters and at least one output parameter integrated into a virtual sensor network. Virtual sensor integration comprises determining applicable model types for a plurality of virtual sensors and corresponding accuracy, i.e. categorizing the received sensor data (e.g. by determining a model type for the virtual sensor).)
identify one or more connected devices based on the aggregated set of metadata and the one or more criteria; See Paragraph [0066], (The disclosed Intelligent Edge Appliance performs data aggregation. The appliance collects information from all identified intelligent gateway devices via the gateway sensor API, i.e. identify one or more connected devices based on the aggregated set of metadata and one or more criteria (e.g. the collected virtual sensor data), stores the information for later retrieval and provides extra compute capacity for deep learning.)
and adjust operation of the one or more edge devices based on the aggregated set of metadata. See Paragraph [0055], (The method may monitor and control individual virtual sensors. For example, a backup virtual sensor may be activated if it is determined that output parameters of an initial virtual sensor fall outside of a predetermined deviation from a projected output. If any individual input or output parameter is out of the respective range of the input or output space, an alarm may be sent and the system may perform any corrective measures to maintain values of input or output parameters in the valid range to maintain operation, i.e. adjusting operation of one or more edge devices (e.g. the virtual sensors) based on the aggregated set of metadata (the corrections are made according to sensor data).)
RANGARAJAN does not disclose the step wherein aggregating the set of metadata comprises: creating at least one of a dictionary or lexicon configured to determine relationships within the set of metadata; 
and mapping disparate representations using the at least one of the created dictionary or created lexicon;
Tabuchi discloses the step wherein aggregating the set of metadata comprises: creating at least one of a dictionary or lexicon configured to determine relationships within the set of metadata; See Paragraph [0076], (Disclosing a data orchestration platform for ingesting raw data over a network. The system comprises using a data interpretation dictionary configured to analyze an incoming set of raw data. The data interpretation dictionary may include a database, index, repository or other lexical resource configured to decipher, define, translate, clarify or otherwise extract meaning from raw data. The data interpretation dictionary is used to identify one or more corresponding attributes that define, characterize or contextualize a particular set of raw data, i.e. creating at least a dictionary or lexicon configured to determine relationships within the set of metadata (e.g. a correspondence of attributes is a relationship).)
and mapping disparate representations using the at least one of the created dictionary or created lexicon; See Paragraph [0076], (Identified attributes are mapped to the corresponding set of raw data in order to compile a data package including both the original set of raw data as well as the identified attributes attached as metadata, i.e. mapping disparate representations (e.g. raw data and identified attributes are disparate representations) using the dictionary/lexicon (e.g. the data interpretation dictionary).)
RANGARAJAN and Tabuchi are analogous art because they are in the same field of endeavor, sensor data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of RANGARAJAN to include the method of mapping data attributes via a data interpretation dictionary as disclosed by Tabuchi. Paragraph [0082] of Tabuchi discloses that the method of data orchestration platform management is able to automatically determine AI logic units to process specific sets of data in order to promote flexibility of the data orchestration platform, thereby eliminating the need for manual device configuration.



Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 3 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding independent claim 16,
	The claim is analogous to the subject matter of independent claim 9 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 10 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 13 directed to a method or process and is rejected under similar rationale.





Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over RANGARAJAN in view of Tabuchi as applied to claim 3 above, and further in view of Cuban et al. (US PGPUB No. 2019/0034735; Pub. Date: Jan. 31, 2019).
Regarding dependent claim 5,
As discussed above with claim 3, RANGARAJAN-Tabuchi discloses all of the limitations.
	RANGARAJAN-Tabuchi does not disclose the step wherein the at least one of the created dictionary or created lexicon comprises categories that combine the criteria into one or more of the categories.
	Cuban discloses the step wherein the at least one of the created dictionary or created lexicon comprises categories that combine the criteria into one or more of the categories. See Paragraph [0049], (Disclosing a method for classifying information obtained from image capture elements. Classifiers, libraries or descriptors may be used to determine a given type for an identified object of interest having associated confidence values. One or more confidence thresholds or criteria can be used to determine which objects to select as an indicated type, i.e. the dictionary or lexicon comprises categories (e.g. the object types) that combine criteria into one or more categories (e.g. thresholds/criteria are used to determine categories).)
RANGARAJAN, Tabuchi and Cuban are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of RANGARAJAN-Tabuchi to include the method of using libraries to categorize received data as disclosed by Cuban. Doing so would allow the system to categorize input data according to a variety of conditions that automatically classify sensor data.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 12 directed to a method or process and is rejected under similar rationale.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over RANGARAJAN in view of Tabuchi as applied to claim 1 above, and further in view of Casassa Mont et al. (US PGPUB No. 2018/035953; Pub. Date: Dec. 27, 2018).
Regarding dependent claim 7,
As discussed above with claim 1, RANGARAJAN-Tabuchi discloses all of the limitations.
	RANGARAJAN-Tabuchi does not disclose the step wherein aggregating the set of metadata according to the one or more criteria comprises using heuristics and a prior information of register contents to automatically infer one or more characteristics of the set of metadata.
	Casassa Mont discloses the step wherein aggregating the set of metadata according to the one or more criteria comprises using heuristics and a prior information of register contents to automatically infer one or more characteristics of the set of metadata. See Paragraph [0047], (Disclosing a system for managing networked devices. The system comprising a network device profiler configured to aggregate network device information and can additionally add any type of metadata to a device profile by carrying out data correlations and inferences. Metadata support for data correlations and inferences applies to information stored in a real-time cache or historical database, i.e. aggregating the set of metadata according to the one or more criteria comprises using heuristics (e.g. data correlations and inferences) and a prior information of register contents (e.g. information stored in the real-time cache or historical database) to automatically infer one or more characteristics of the set of metadata.)
RANGARAJAN, Tabuchi and Casassa Mont are analogous art because they are in the same field of endeavor, device data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of RANGARAJAN-Tabuchi to include the method of generating data correlations and inferences for device metadata as disclosed by Casassa Mont. Doing so would allow the system to enhance or enrich device profiles with related information such that additional information may be used to make further decisions about a client device. The data correlations and inferences represent an improvement in the description of a device.



Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 7 directed to a non-transitory, computer readable medium and is rejected under similar rationale.
	
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over RANGARAJAN in view of Tabuchi as applied to claim 1 above, and further in view of KANDUR RAJA et al. (US PGPUB No. 2017/0311368; Pub. Date: Oct. 26, 2017).
Regarding dependent claim 8,
As discussed above with claim 1, RANGARAJAN-Tabuchi discloses all of the limitations.
	RANGARAJAN-Tabuchi does not disclose the step wherein the processing circuit is further configured to perform an automatic scan to detect the one or more connected devices or one on or more criteria or a combination of the one or more connected devices and the one or more criteria.  
	KANDUR RAJA discloses the step wherein the processing circuit is further configured to perform an automatic scan to detect the one or more connected devices or one on or more criteria or a combination of the one or more connected devices and the one or more criteria. See Paragraph [0080], (Disclosing a method for managing device connectivity between a plurality of secondary devices by a primary device. The method includes a device connectivity management platform that initiates an automatic scan to detect devices in the multi-device environment and publish the detected devices along with their current connection states, i.e. an automatic scan to detect the one or more connected devices.)
The examiner notes that the step "perform an automatic scan to detect the one or more connected devices or one on or more criteria or a combination of the one or more connected devices and the one or more criteria." is optional due to the use of the term "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.
RANGARAJAN, Tabuchi and KANDUR RAJA are analogous art because they are in the same field of endeavor, device data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of RANGARAJAN-Tabuchi to include the method of automatically scanning for connected devices in a multi-device network as disclosed by KANDUR RAJA. Doing so would allow the system to determine which devices are available for use in addition to information about device connectivity. This information represents an improvement in system functioning by making it easier to determine potential faults in the multi-device system or loss of connection.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 8 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 9-10 and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s cancellation of claims 4, 11 and 18 are acknowledged. The corresponding rejections have been withdrawn.
Applicant's arguments with regards to the rejection of claims 1-20 under 35 USC 101 have been fully considered but they are not persuasive. The amendments to claims 1, 9 and 16 filed 10/14/2022 present additional limitations that are considered to be insignificant extra-solution activity as described in MPEP 2106.05(g).
The examiner suggests amending independent claims to either contain further limitations relating to the practical application of the invention or limitations referring to the claimed invention’s improvements in the field of art. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159